The Honorable Wanda Northcutt State Representative Star Route, Box 25 Stuttgart, Arkansas 72160
Dear Representative Northcutt:
This is in response to your request for an opinion on the calculation of "net current revenue" for purposes of determining the minimum amount to be paid to a school district's certified personnel under A.C.A. § 6-20-307.1 That statute states that for each school year, each school district in the state shall pay its qualifying certified personnel an amount at least equal to seventy percent of its "net current revenue." A.C.A. § 6-20-307(c). The statute sets out a list of items included in "gross current revenue" and then itemizes the deductions that may be made from "gross current revenue" to arrive at "net current revenue." "Gross current revenue," among other items, includes:
  All unrestricted federal revenue, including Public Law 81-874
categories A and B, forest reserve, wildlife refuge, flood control, mineral leases, federal grazing, and any other revenue that may be considered as in lieu of tax payments.
A.C.A. § 6-20-307(c)(1)(G).
This subsection was enacted as a part of the school funding formula passed in 1983. See Act 34 of 1983 (Ex. Sess.) at § 8. Several deductions from "gross current revenue" were authorized in the original Act 34 to arrive at "net current revenue." See Act 34 of 1983 (Ex. Sess.) at § 8 (authorizing the deduction of state transportation aid, the amount set aside for textbook program aid, and the amount required to meet principal and interest payments on both commercial bonds and amounts due the state revolving loan program). Later acts, however, added additional deductions which could be made from "gross current revenue" to arrive at "net current revenue." One of these acts was Act 465 of 1993, which was entitled "AN ACT to Amend Arkansas Code 6-20-307 to Change the Definition of Net Current Revenue to Allow School Districts to Deduct Twenty-five Percent (25%) of Federal Forest Reserve Revenues From Net Current Revenue; and for Other Purposes." This act allowed the additional deduction of "twenty-five percent of federal forest reserve revenues" from "gross current revenue" to arrive at "net current revenue."
Your question regarding these facts is as follows:
  Is not 25% of forest revenue from a federal wildlife refuge an applicable deduction to gross current revenue?
It is my opinion that the answer to your question is "no."
The relevant act of the General Assembly, Act 465 of 1993, did not authorize a deduction of twenty-five percent of wildlife refuge payments from "gross current revenue" to arrive at "net current revenue." The act relates only to "forest reserve" revenues. Counties and school districts are eligible for some federal funding from both "federal forest reserves" (now called national forests), and from established national wildlife refuge areas located within their boundaries. See generally,16 U.S.C.S. § 500, and 16 U.S.C.S. § 715s, respectively. The nature and manner of each of these types of payments is similar under federal law, but they are governed by separate federal provisions and there are differences in the method of payment and the jurisdiction over each.
Most important for purposes of answering your question, however, are the provisions of Arkansas law. The legislature passed Act 465 of 1993 with full knowledge of the federal revenue which was included in the calculation of "gross current revenue" for purposes of A.C.A. § 6-20-307. The legislature was aware that "gross current revenue" at the time of the passage of Act 465 of 1993, included both "federal forest reserve" and "wildlife refuge" revenues. Yet the legislature chose only to allow a deduction from gross current revenue for certain "federal forest reserve" revenue and left unmentioned "wildlife refuge" revenues. In my opinion this question is controlled by the rule of statutory construction "expressio unius est exlusio alterius," which means the expression of one thing implies the exclusion of another. See generallyGazaway v. Greene County Equalization Board, 314 Ark. 569, 864 S.W.2d 233
(1993). Simply put, in my opinion the legislature in passing Act 465 of 1993 intended to exclude twenty-five percent of federal "forest reserve" revenues from the calculation of "net current revenue" but did not authorize the deduction of federal wildlife refuge revenues.
In my opinion, therefore, twenty-five percent of "forest revenue" from a federal wildlife refuge is not an applicable deduction from gross current revenue under A.C.A. § 6-20-307.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 It should be noted that the language of A.C.A. § 6-20-307 which is relevant to your question is repealed effective July 1, 1996, and replaced with a new and different school funding scheme. See generally,
Act 917 of 1995.